                        Case 15-40315-KKS                  Doc 148         Filed 06/08/21           Page 1 of 16
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF FLORIDA
                                                TALLAHASSEE DIVISION

              In re: ALLEN, STEVEN EUGENE                                                       § Case No. 15-40315TLH4
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 05, 2015. The undersigned trustee was appointed on June 05, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               114,103.50

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          36,708.38
                                    Bank service fees                                                 2,042.92
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                75,352.20
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
                        Case 15-40315-KKS                  Doc 148          Filed 06/08/21           Page 2 of 16
               6. The deadline for filing non-governmental claims in this case was 11/10/2015
       and the deadline for filing governmental claims was 12/02/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $8,955.18. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $8,955.18, for a total compensation of $8,955.18. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $485.77, for total expenses of
               2
       $485.77.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 06/07/2021                    By: /s/Theresa M. Bender, Trustee
                                               Trustee, Bar No.: 0749486




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                                           Case 15-40315-KKS                      Doc 148           Filed 06/08/21             Page 3 of 16

                                                                                                                                                                      Exhibit A


                                                                                 Form 1                                                                               Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 15-40315TLH4                                                                Trustee:        (290820)     Theresa M. Bender, Trustee
Case Name:          ALLEN, STEVEN EUGENE                                                 Filed (f) or Converted (c): 06/05/15 (f)
                                                                                         §341(a) Meeting Date:        07/06/15
Period Ending: 06/07/21                                                                  Claims Bar Date:             11/10/15

                                  1                                      2                          3                      4                5                     6

                    Asset Description                                 Petition/            Estimated Net Value         Property        Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,   Abandoned        Received by        Administered (FA)/
                                                                       Values            Less Liens, Exemptions,      OA=§554(a)        the Estate         Gross Value of
Ref. #                                                                                       and Other Costs)                                             Remaining Assets

 1       Office Bldg - 2 Condo Units 1621 Metropolitan Bl              108,000.00                           0.00                                   0.00                   FA
             Orig. Description: Office Bldg - 2 Condo Units 1621
         Metropolitan Blvd.
         Tallahassee, Fl 32308; Imported from original petition
         Doc# 3

 2       2 Vacant Lots - Whigham County Estates - 413 War               35,000.00                    35,000.00                               1,800.00                     FA
             AUCTION: Orig. Description: 2 Vacant Lots -
         Whigham County Estates - 413
         Ward Street, Whigham Ga; Imported from original
         petition Doc# 3

 3       2 Vacant Lots - Wolf Laurel Mars Hill, NC                      25,000.00                    25,000.00                                     0.00                   FA
             Orig. Description: 2 Vacant Lots - Wolf Laurel Mars
         Hill, NC; Imported from original petition Doc# 3

 4       Bank of America Checking/ Savings Account                             0.00                         0.00                                   0.00                   FA
             Orig. Description: Bank of America Checking/
         Savings Account; Imported from original petition Doc#
         3

 5       Home furnishings                                                7,500.00                           0.00                                   0.00                   FA
             Orig. Description: Home furnishings; Imported from
         original petition Doc# 3; Exemption: Home furnishings
         - Amount: 1000.00

 6       Clothing                                                            200.00                      200.00                                 200.00                    FA
             Orig. Description: Clothing; Imported from original
         petition Doc# 3

 7       Columbus Life Insurance Co. - P.O. Box 641500, C                    198.87                      198.87                                    0.00                   FA
             Orig. Description: Columbus Life Insurance Co. -
         P.O. Box 641500,
         Cincinnati. Ohio; Imported from original petition Doc# 3

 8       Roomlinx, Inc. - 352 shares owned by debtor                     1,000.00                       1,000.00                                603.50                    FA
             Orig. Description: Roomlinx, Inc. - 352 shares owned
         by debtor; Imported from original petition Doc# 3

 9       Commonwealth Partners - 33.333 owned by debtor                        0.00                         0.00                                   0.00                   FA
             Orig. Description: Commonwealth Partners - 33.333
         owned by debtor; Imported from original petition Doc#
         3


                                                                                                                                      Printed: 06/07/2021 03:39 PM     V.20.33
                                         Case 15-40315-KKS                       Doc 148         Filed 06/08/21             Page 4 of 16

                                                                                                                                                                   Exhibit A


                                                                              Form 1                                                                               Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-40315TLH4                                                             Trustee:        (290820)     Theresa M. Bender, Trustee
Case Name:        ALLEN, STEVEN EUGENE                                                Filed (f) or Converted (c): 06/05/15 (f)
                                                                                      §341(a) Meeting Date:        07/06/15
Period Ending: 06/07/21                                                               Claims Bar Date:             11/10/15

                                 1                                      2                         3                     4                5                     6

                    Asset Description                                Petition/          Estimated Net Value         Property        Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,   Abandoned        Received by        Administered (FA)/
                                                                      Values          Less Liens, Exemptions,      OA=§554(a)        the Estate         Gross Value of
Ref. #                                                                                    and Other Costs)                                             Remaining Assets

10       Sedona II, LLC - 100% owned by debtor                              0.00                        0.00                                    0.00                   FA
          Orig. Description: Sedona II, LLC - 100% owned by
         debtor; Imported from original petition Doc# 3

11       Avalanche Partnership - 3% owned by debtor and h                   0.00                   34,000.00                             34,000.00                     FA
          Orig. Description: Avalanche Partnership - 3%
         owned by debtor and
         his wife - TBE; Imported from original petition Doc# 3

12       Sea Developers, LLC - 15% ownership by the debto                   0.00                   70,500.00                             70,500.00                     FA
          Orig. Description: Sea Developers, LLC - 15%
         ownership by the debtor
         and his wife - TBE; Imported from original petition
         Doc# 3

13       OB 14, LLC 100% owned by debtor and his wife - T                   0.00                        0.00                                    0.00                   FA
          Orig. Description: OB 14, LLC 100% owned by
         debtor and his wife -
         TBE; Imported from original petition Doc# 3

14       Tallahassee Business Incubator, Inc. - 25% owned                   0.00                        0.00          OA                        0.00                   FA
          ABANDONNED PER DOC 59
         Orig. Description: Tallahassee Business Incubator, Inc.
         - 25% owned
         by debtor and his wife - TBE; Imported from original
         petition Doc# 3

15       2006 Lexus GS300                                              15,000.00                   15,000.00                              7,000.00                     FA
          Orig. Description: 2006 Lexus GS300; Imported from
         original petition Doc# 3; Exemption: 2006 Lexus
         GS300 - Amount: 15000.00

16       2 Cats                                                             0.00                        0.00                                    0.00                   FA
          Orig. Description: 2 Cats; Imported from original
         petition Doc# 3

17       SCHEDULE K DISBURSEMENTS TO DEBTOR (u)                        20,000.00                   20,000.00                                    0.00                   FA
          no value to Estate
         INVESTIGATING PROBABLY DISBURSEMENTS OF
         ESTATE'S INTEREST IN ASSET

 17      Assets     Totals (Excluding unknown values)                $211,898.87                 $200,898.87                          $114,103.50                   $0.00



                                                                                                                                   Printed: 06/07/2021 03:39 PM     V.20.33
                                       Case 15-40315-KKS                    Doc 148        Filed 06/08/21                 Page 5 of 16

                                                                                                                                                                  Exhibit A


                                                                         Form 1                                                                                   Page: 3

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 15-40315TLH4                                                       Trustee:       (290820)      Theresa M. Bender, Trustee
Case Name:       ALLEN, STEVEN EUGENE                                           Filed (f) or Converted (c): 06/05/15 (f)
                                                                                §341(a) Meeting Date:        07/06/15
Period Ending: 06/07/21                                                         Claims Bar Date:             11/10/15

                                1                                    2                     3                          4                 5                     6

                    Asset Description                           Petition/         Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)             Unscheduled    (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                 Values         Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets


     Major Activities Affecting Case Closing:

                TFR

     Initial Projected Date Of Final Report (TFR):   June 30, 2016                Current Projected Date Of Final Report (TFR):       May 28, 2021 (Actual)




               June 7, 2021                                                              /s/ Theresa M. Bender, Trustee
          __________________________                                                     _________________________________________________________________
                         Date                                                            Theresa M. Bender, Trustee




                                                                                                                                  Printed: 06/07/2021 03:39 PM     V.20.33
                                            Case 15-40315-KKS              Doc 148            Filed 06/08/21                  Page 6 of 16

                                                                                                                                                                           Exhibit B


                                                                              Form 2                                                                                        Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4                                                             Trustee:             Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                     Bank Name:           Mechanics Bank
                                                                                              Account:             ******2466 - Checking Account
Taxpayer ID #:       **-***1555                                                               Blanket Bond:        $596,000.00 (per case limit)
Period Ending: 06/07/21                                                                       Separate Bond: N/A

   1             2                          3                                  4                                               5                   6                   7

 Trans.     {Ref #} /                                                                                                      Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From          Description of Transaction                 T-Code              $                   $              Account Balance
10/09/15       {8}         ALLEN, STEVEN                PAYMENT FOR ESTATE'S INTEREST IN                 1129-000                  603.50                                   603.50
                                                        STOCKS-Debtor sold stocks at Trustee's
                                                        request and gave her the funds.
10/09/15                   ALLEN, STEVEN                Acct #1; Payment #1; PAYMENT                                            7,200.00                                   7,803.50
                                                        PURSUANTTO DOCKET NO. 45
               {6}                                        Acct #1; Payment #1;              200.00       1129-000                                                          7,803.50
                                                          PAYMENT
                                                          PURSUANTTO
                                                          DOCKET NO. 45
              {15}                                        Acct #1; Payment #1;             7,000.00      1129-000                                                          7,803.50
                                                          PAYMENT
                                                          PURSUANTTO
                                                          DOCKET NO. 45
10/30/15                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.00             7,793.50
11/30/15                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.83             7,782.67
12/31/15                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        12.31             7,770.36
01/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.77             7,759.59
03/01/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.75             7,748.84
03/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        12.22             7,736.62
04/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.72             7,725.90
05/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.71             7,715.19
06/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        12.17             7,703.02
07/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        10.68             7,692.34
08/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        12.13             7,680.21
09/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        11.01             7,669.20
10/18/16       {2}         SHULER & SHULER REAL         PAYMENT PURUSANT TO PER DOC                      1110-000               1,800.00                                   9,469.20
                           ESTATE AUCTIONEERS, INC.     #52-NOIS AND AUCTIONEER'S
                                                        REPORT-DOC #53; 413 WARD ST, SE,
                                                        WHIGHAM, GA LOT
10/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        11.40             9,457.80
11/08/16       101         SHULER & SHULER REAL         Auctioneers Fees and Costs pre Doc. 53                                                          327.60             9,130.20
                           ESTATE AUCTIONEERS, INC
                                                          Auctioneer's Fees                 180.00       3610-000                                                          9,130.20
                                                          Auctioneer's Expenses             147.60       3620-000                                                          9,130.20
11/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        14.23             9,115.97
12/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        13.07             9,102.90
01/31/17                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        13.96             9,088.94
02/28/17                   Rabobank, N.A.               Bank and Technology Services Fee                 2600-000                                        12.19             9,076.75

                                                                                                 Subtotals :                  $9,603.50                $526.75
{} Asset reference(s)                                                                                                                   Printed: 06/07/2021 03:39 PM        V.20.33
                                            Case 15-40315-KKS                 Doc 148           Filed 06/08/21                 Page 7 of 16

                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 2

                                                       Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4                                                               Trustee:            Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                       Bank Name:          Mechanics Bank
                                                                                                Account:            ******2466 - Checking Account
Taxpayer ID #:       **-***1555                                                                 Blanket Bond:       $596,000.00 (per case limit)
Period Ending: 06/07/21                                                                         Separate Bond: N/A

   1             2                           3                                   4                                              5                   6                   7

 Trans.     {Ref #} /                                                                                                       Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                  $               Account Balance
03/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       13.48             9,063.27
04/28/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.16             9,051.11
05/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       14.31             9,036.80
06/30/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.99             9,023.81
07/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.54             9,011.27
08/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       14.25             8,997.02
09/29/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.50             8,984.52
10/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       13.78             8,970.74
11/30/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.90             8,957.84
12/29/17                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.45             8,945.39
01/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       14.15             8,931.24
02/28/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       11.98             8,919.26
03/30/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.82             8,906.44
04/30/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.38             8,894.06
05/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       14.07             8,879.99
06/29/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       12.34             8,867.65
07/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       13.60             8,854.05
08/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                       13.15             8,840.90
09/28/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                        6.78             8,834.12
10/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee               2600-000                                        7.98             8,826.14
12/02/18      {11}         FINK, JEROME                     PAYMENT PER DOC 76                             1129-000            34,000.00                                42,826.14
08/07/19                   Transition Transfer Debit                                                       9999-000                                 42,826.14                   0.00

                                                                               ACCOUNT TOTALS                                  43,603.50            43,603.50                 $0.00
                                                                                      Less: Bank Transfers                           0.00           42,826.14
                                                                               Subtotal                                        43,603.50                 777.36
                                                                                      Less: Payments to Debtors                                            0.00
                                                                               NET Receipts / Disbursements                   $43,603.50                $777.36




{} Asset reference(s)                                                                                                                    Printed: 06/07/2021 03:39 PM        V.20.33
                                             Case 15-40315-KKS              Doc 148            Filed 06/08/21                  Page 8 of 16

                                                                                                                                                                              Exhibit B


                                                                              Form 2                                                                                          Page: 3

                                                    Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4                                                               Trustee:            Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                       Bank Name:          People's United Bank
                                                                                                Account:            ********1430 - Checking Account
Taxpayer ID #:       **-***1555                                                                 Blanket Bond:       $596,000.00 (per case limit)
Period Ending: 06/07/21                                                                         Separate Bond: N/A

   1             2                           3                                 4                                                5                     6                   7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From           Description of Transaction                 T-Code              $                   $              Account Balance
08/07/19                   Transfer from 0061 to 1430    Transfer from 0061 to 1430                        9999-000            42,826.14                                  42,826.14
03/18/20                   Misc Adjustment               Misc Adjustment                                   9999-000                                   42,826.14                   0.00

                                                                             ACCOUNT TOTALS                                    42,826.14              42,826.14                 $0.00
                                                                                      Less: Bank Transfers                     42,826.14              42,826.14
                                                                             Subtotal                                                0.00                  0.00
                                                                                      Less: Payments to Debtors                                            0.00
                                                                             NET Receipts / Disbursements                           $0.00                 $0.00




{} Asset reference(s)                                                                                                                      Printed: 06/07/2021 03:39 PM        V.20.33
                                            Case 15-40315-KKS                    Doc 148           Filed 06/08/21                  Page 9 of 16

                                                                                                                                                                                Exhibit B


                                                                                   Form 2                                                                                       Page: 4

                                                        Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4                                                                   Trustee:            Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                           Bank Name:          Metropolitan Commercial Bank
                                                                                                    Account:            ******3686 - Checking Account
Taxpayer ID #:       **-***1555                                                                     Blanket Bond:       $596,000.00 (per case limit)
Period Ending: 06/07/21                                                                             Separate Bond: N/A

   1             2                           3                                       4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                T-Code              $                  $               Account Balance
03/18/20                   Transition Transfer Credit        Transition Transfer Credit                        9999-000            42,826.14                                42,826.14
03/31/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                       34.22         42,791.92
04/30/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                       68.39         42,723.53
05/29/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                       66.00         42,657.53
06/09/20      {12}         CLARK PARTINGTON                  PAYMENT OF SALE PROCEEDS PER                      1129-000            70,500.00                               113,157.53
                                                             ORDER DOC. 131
06/30/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      147.84        113,009.69
07/31/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      186.65        112,823.04
08/31/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      174.31        112,648.73
09/30/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      192.07        112,456.66
10/30/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      179.74        112,276.92
11/30/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      173.47        112,103.45
12/31/20                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      197.11        111,906.34
01/29/21                   Metropolitan Commercial Bank      Bank and Technology Services Fee                  2600-000                                      173.36        111,732.98
04/14/21     20102         CLARK PARTINGTON                  PAYMENT OF SPEC CS FEES/COSTS PER                                                           36,380.78          75,352.20
                                                             DOC 143 DATED 4/12/21
                                                                TRUSTEE'S                      34,833.33       3210-600                                                     75,352.20
                                                                ATTORNEY (OTHER
                                                                FIRM) FEES
                                                                TRUSTEE'S                       1,547.45       3220-610                                                     75,352.20
                                                                ATTORNEY (OTHER
                                                                FIRM) FEES AND
                                                                COSTS

                                                                                   ACCOUNT TOTALS                                 113,326.14             37,973.94         $75,352.20
                                                                                          Less: Bank Transfers                     42,826.14                   0.00
                                                                                   Subtotal                                        70,500.00             37,973.94
                                                                                          Less: Payments to Debtors                                            0.00
                                                                                   NET Receipts / Disbursements                   $70,500.00            $37,973.94




{} Asset reference(s)                                                                                                                        Printed: 06/07/2021 03:39 PM        V.20.33
                                           Case 15-40315-KKS                   Doc 148             Filed 06/08/21               Page 10 of 16

                                                                                                                                                                               Exhibit B


                                                                                   Form 2                                                                                      Page: 5

                                                   Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4                                                                  Trustee:            Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                          Bank Name:          Metropolitan Commercial Bank
                                                                                                   Account:            ******3686 - Checking Account
Taxpayer ID #:       **-***1555                                                                    Blanket Bond:       $596,000.00 (per case limit)
Period Ending: 06/07/21                                                                            Separate Bond: N/A

   1             2                           3                                      4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction              T-Code              $                  $               Account Balance

                                  Net Receipts :         114,103.50
                                                                                                                                     Net             Net                    Account
                                    Net Estate :        $114,103.50               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements               Balances

                                                                                  Checking # ******2466                           43,603.50                 777.36                 0.00
                                                                                  Checking # ********1430                               0.00                  0.00                 0.00
                                                                                  Checking # ******3686                           70,500.00             37,973.94           75,352.20

                                                                                                                                $114,103.50            $38,751.30         $75,352.20




{} Asset reference(s)                                                                                                                       Printed: 06/07/2021 03:39 PM        V.20.33
                                  Case 15-40315-KKS                Doc 148          Filed 06/08/21                   Page 11 of 16



                                                           EXHIBIT C
                                                    ANALYSIS OF CLAIMS REGISTER                                          Claims Bar Date: November 10, 2015

Case Number: 15-40315TLH4                                             Page: 1                                                               Date: June 7, 2021
Debtor Name: ALLEN, STEVEN EUGENE                                                                                                           Time: 03:39:48 PM
Claim #   Creditor Name & Address                     Claim Type     Claim Ref. No. / Notes                 Amount Allowed                  Paid to Date        Claim Balance

          Theresa M. Bender, Trustee                  Admin Ch. 7                                                      $8,955.18                        $0.00        8,955.18
200       Post Office Box 14557
          Tallahassee, FL 32317
          CLARK PARTINGTON                            Admin Ch. 7                                                    $34,833.33                $34,833.33                0.00
200       106 EAST COLLEGE AVE
          SUITE 600
          TALLAHASSEE, FL 32301
          CLARK PARTINGTON                            Admin Ch. 7                                                      $1,547.45                $1,547.45                0.00
200       106 EAST COLLEGE AVE
          SUITE 600
          TALLAHASSEE, FL 32301
          THOMSON BROCK LUGER & CO                    Admin Ch. 7                                                      $2,974.50                        $0.00        2,974.50
200       3375-CAPITAL CIRCLE NE
          PO BOX 13445
          TALLAHASSEE, FL 32317
          THERESA M. BENDER, P.A.                     Admin Ch. 7                                                      $5,775.00                        $0.00        5,775.00
200       PO BOX 14557
          TALLAHASSEE, FL 32317
          Theresa M. Bender, Trustee                  Admin Ch. 7                                                         $485.77                       $0.00          485.77
200       Post Office Box 14557
          Tallahassee, FL 32317
          THOMSON BROCK LUGER & CO                    Admin Ch. 7                                                          $77.99                       $0.00           77.99
200       3375-CAPITAL CIRCLE NE
          PO BOX 13445
          TALLAHASSEE, FL 32317
1         Doris Maloy, Leon County Tax Collector      Secured                                                                $0.00                      $0.00            0.00
 100      Attn: Tax Administration Dept                              Attn: Tax Administration Dept
          Post Office Box 1835                                       Post Office Box 1835
          Tallahassee, FL 32302-1835                                 Tallahassee, FL 323021835
                                                                     --------------------------------------------------------------------------------* * *



6S        Centennial Bank                             Secured                                                                $0.00                      $0.00            0.00
 100      c/o Keith L. Bell, Jr.,Clark Partington                    c/o Keith L. Bell, Jr.
          Hart,106 East College Ave, Suite 600                       Clark Partington Hart,106 East College Ave, Suite 600
          Tallahassee, FL 32301                                      Tallahassee, FL 32301
                                                                     --------------------------------------------------------------------------------* * *



2 -3      Internal Revenue Service                    Secured                                                       $143,143.09                         $0.00      143,143.09
 201      P.O. Box 7346                                              11/18/2015 Amendment 2-3 imported by GINA; original claim didn't exist
          Philadelphia, PA 19101                                     --------------------------------------------------------------------------------
                                                                     P.O. Box 7346
                                                                     Philadelphia, PA 19101
                                                                     --------------------------------------------------------------------------------* * *


                                                                     --------------------------------------------------------------------------------
                                  Case 15-40315-KKS                Doc 148          Filed 06/08/21                   Page 12 of 16



                                                           EXHIBIT C
                                                    ANALYSIS OF CLAIMS REGISTER                                          Claims Bar Date: November 10, 2015

Case Number: 15-40315TLH4                                             Page: 2                                                               Date: June 7, 2021
Debtor Name: ALLEN, STEVEN EUGENE                                                                                                           Time: 03:39:48 PM
Claim #   Creditor Name & Address                     Claim Type     Claim Ref. No. / Notes                 Amount Allowed                  Paid to Date        Claim Balance

                                                                     02/25/2021 02:57:56 PM Schedule E Amount $164,000.00 imported by THERESA
                                                                     Schedule E Owner Type:

3         Midland Credit Management, Inc. as agent    Unsecured      xx6041                                            $2,143.65                        $0.00        2,143.65
 610      for                                                        MIDLAND FUNDING LLC
          MIDLAND FUNDING LLC                                        PO Box 2011
          PO Box 2011                                                Warren, MI 48090
          Warren, MI 48090                                           --------------------------------------------------------------------------------* * *


                                                                     --------------------------------------------------------------------------------
                                                                     02/25/2021 02:57:56 PM Schedule F Amount $0.00 imported by THERESA
                                                                     Schedule F Owner Type:



4         LVNV Funding, LLC its successors and        Unsecured                                                        $2,578.42                        $0.00        2,578.42
 610      assigns as                                                 assignee of Capital One, N.A.
          assignee of Capital One, N.A.                              Resurgent Capital Services,PO Box 10587
          Resurgent Capital Services,PO Box 10587                    Greenville, SC 296030587
          Greenville, SC 29603-0587                                  --------------------------------------------------------------------------------* * *



5         Centennial Bank                             Unsecured      xxxxxxxx / xxxx7003                         $6,370,163.04                          $0.00     6,370,163.04
 610      c/o Keith L. Bell, Jr.,Clark Partington                    c/o Keith L. Bell, Jr.
          Hart,106 East College Ave, Suite 600                       Clark Partington Hart,106 East College Ave, Suite 600
          Tallahassee, FL 32301                                      Tallahassee, FL 32301
                                                                     --------------------------------------------------------------------------------* * *


                                                                     --------------------------------------------------------------------------------
                                                                     02/25/2021 02:57:56 PM Schedule F Amount $5,860,000.00 imported by THERESA
                                                                     Schedule F Owner Type:



6U        Centennial Bank                             Unsecured                                                      $70,216.35                         $0.00       70,216.35
 610      c/o Keith L. Bell, Jr.,Clark Partington                    c/o Keith L. Bell, Jr.
          Hart,106 East College Ave, Suite 600                       Clark Partington Hart,106 East College Ave, Suite 600
          Tallahassee, FL 32301                                      Tallahassee, FL 32301
                                                                     --------------------------------------------------------------------------------* * *



7         American Express Centurion Bank             Unsecured      x1001                                           $27,557.15                         $0.00       27,557.15
 610      c/o Becket and Lee LLP                                     c/o Becket and Lee LLP
          POB 3001                                                   POB 3001
          Malvern, PA 19355-0701                                     Malvern, PA 193550701
                                                                     --------------------------------------------------------------------------------* * *


                                                                     --------------------------------------------------------------------------------
                                                                     02/25/2021 02:57:56 PM Schedule F Amount $27,580.00 imported by THERESA
                                                                     Schedule F Owner Type:
                                  Case 15-40315-KKS               Doc 148          Filed 06/08/21                   Page 13 of 16



                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                                              Claims Bar Date: November 10, 2015

Case Number: 15-40315TLH4                                            Page: 3                                                               Date: June 7, 2021
Debtor Name: ALLEN, STEVEN EUGENE                                                                                                          Time: 03:39:48 PM
Claim #   Creditor Name & Address                    Claim Type     Claim Ref. No. / Notes                 Amount Allowed                  Paid to Date        Claim Balance

8         Wolf Laurel Rd Maint. & Security Homeown   Unsecured      13 CV 267                                         $5,542.20                        $0.00        5,542.20
 610      One Rankin Ave., Third Floor                              One Rankin Ave., Third Floor
          Asheville, NC 28801                                       Asheville, NC 28801
                                                                    --------------------------------------------------------------------------------* * *


                                                                    --------------------------------------------------------------------------------
                                                                    02/25/2021 02:57:56 PM Schedule F Amount $5,682.40 imported by THERESA
                                                                    Schedule F Owner Type:


9         Portfolio Recovery Associates, LLC         Unsecured      xxxxx1563                                         $7,085.52                        $0.00        7,085.52
 610      POB 12914                                                 POB 12914
          Norfolk, VA 23541                                         Norfolk, VA 23541
                                                                    --------------------------------------------------------------------------------* * *


                                                                    --------------------------------------------------------------------------------
                                                                    02/25/2021 02:57:56 PM Schedule F Amount $0.00 imported by THERESA
                                                                    Schedule F Owner Type:


10        Portfolio Recovery Associates, LLC         Unsecured                                                      $12,148.11                         $0.00       12,148.11
 610      POB 12914                                                 POB 12914
          Norfolk, VA 23541                                         Norfolk, VA 23541
                                                                    --------------------------------------------------------------------------------* * *


                                                                    --------------------------------------------------------------------------------
                                                                    02/25/2021 02:57:56 PM Schedule F Amount $13,666.83 imported by THERESA
                                                                    Schedule F Owner Type:


11        Capital City Bank                          Unsecured      xxxxxx4051                                      $95,553.59                         $0.00       95,553.59
 610      P.O. Box 900                                              P.O. Box 900
          Tallahassee, FL 32302                                     Tallahassee, FL 32302
                                                                    --------------------------------------------------------------------------------* * *


                                                                    --------------------------------------------------------------------------------
                                                                    02/25/2021 02:57:56 PM Schedule F Amount $94,911.00 imported by THERESA
                                                                    Schedule F Owner Type:


<< Totals >>                                                                                                      6,790,780.34                 36,380.78         6,754,399.56
                     Case 15-40315-KKS            Doc 148       Filed 06/08/21       Page 14 of 16



                                 TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 15-40315TLH4
            Case Name: ALLEN, STEVEN EUGENE
            Trustee Name: Theresa M. Bender, Trustee
                                               Balance on hand:                            $          75,352.20
             Claims of secured creditors will be paid as follows:

Claim        Claimant                               Claim Allowed Amount Interim Payments              Proposed
No.                                               Asserted       of Claim          to Date             Payment
   1         Doris Maloy, Leon County             23,850.26               0.00                 0.00           0.00
             Tax Collector
   2 -3      Internal Revenue Service            143,143.09         143,143.09                 0.00     57,083.76
   6S        Centennial Bank                     108,000.00               0.00                 0.00           0.00
                                               Total to be paid to secured creditors:      $          57,083.76
                                               Remaining balance:                          $          18,268.44

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - Theresa M. Bender, Trustee                            8,955.18                 0.00      8,955.18
Trustee, Expenses - Theresa M. Bender, Trustee                         485.77                  0.00         485.77
Attorney for Trustee, Fees - THERESA M. BENDER, P.A.                  5,775.00                 0.00      5,775.00
Accountant for Trustee, Fees - THOMSON BROCK                          2,974.50                 0.00      2,974.50
LUGER & CO
Accountant for Trustee, Expenses - THOMSON BROCK                         77.99                 0.00          77.99
LUGER & CO
Other Fees: CLARK PARTINGTON                                         34,833.33          34,833.33             0.00
Other Expenses: CLARK PARTINGTON                                      1,547.45           1,547.45             0.00
                           Total to be paid for chapter 7 administration expenses:         $          18,268.44
                           Remaining balance:                                              $               0.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                      None
                           Total to be paid for prior chapter administrative expenses:     $                0.00
                           Remaining balance:                                              $                0.00



   UST Form 101-7-TFR (05/1/2011)
                       Case 15-40315-KKS            Doc 148       Filed 06/08/21         Page 15 of 16




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:       $               0.00
                                                 Remaining balance:                          $               0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 6,592,988.03 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  3            Midland Credit Management, Inc. as agent                2,143.65                  0.00             0.00
               for
  4            LVNV Funding, LLC its successors and                    2,578.42                  0.00             0.00
               assigns as
  5            Centennial Bank                                     6,370,163.04                  0.00             0.00
  6U           Centennial Bank                                        70,216.35                  0.00             0.00
  7            American Express Centurion Bank                        27,557.15                  0.00             0.00
  8            Wolf Laurel Rd Maint. & Security Homeown                5,542.20                  0.00             0.00
  9            Portfolio Recovery Associates, LLC                      7,085.52                  0.00             0.00
 10            Portfolio Recovery Associates, LLC                     12,148.11                  0.00             0.00
 11            Capital City Bank                                      95,553.59                  0.00             0.00
                             Total to be paid for timely general unsecured claims:           $               0.00
                             Remaining balance:                                              $               0.00




  UST Form 101-7-TFR (05/1/2011)
                       Case 15-40315-KKS           Doc 148       Filed 06/08/21      Page 16 of 16




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
